DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/30/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, an apparatus for manufacturing a three-dimensional article, Claims 1-7 and 15-20, in the reply filed on 11/15/2021 is acknowledged. Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1 and 15 recite “receive initial data”, “define a shell”, “define a lattice”, “identify an unsupported contour”, and “define a segment”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than recited "a processor and an information storage device for storing executable instructions that in response to execution by the processor cause the apparatus to at least" (Claim 1) and “computer-readable program code portions stored therein that in response to execution by a processor cause an apparatus to at least” (Claim 15), nothing in the claim element precludes the step from practically being performed in the mind. For example, "defining" in the context of these claims encompasses the user manually defining a shell, a lattice, or a segment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2020/0061923) in view of Eggers et al. (US 2010/0228369).

With respect to claims 1 and 15, Tsai teaches an apparatus for manufacturing a three-dimensional article formed by additive manufacturing (“a 3D printing apparatus”), the apparatus comprising a processor (Pa [0007]) configured to
receive initial data defining the three-dimensional article having an outer surface (“The processor is configured to acquire a plurality of slice information corresponding to a plurality of sliced objects of the 3D model”, Pa [0007]);
define a shell having the outer surface of the three-dimensional article and an opposing inner surface that defines an inner cavity (“the contour pattern corresponding to one of the sliced objects is acquired according to the slice information”, Pa [0008]; “the processor 130 determines that the contour pattern of the sliced object includes an outer contour pattern C3 and an inner contour pattern C4.”, Pa [0036] and Figs. 5A-5C);
identify an unsupported contour (“overhanging portion of the 3D model”) of the inner surface of the shell that extends downwardly into the cavity (“the overhanging 
define a segment that connects the unsupported contour to the platform (“at least one support element connected to the at least one support point is printed on the platform according to the location of the at least one support point”, Pa [0008]).

Tsai teaches printing at least one support element connected to the at least one support point in the contour pattern on the platform, but is silent to defining a lattice within the inner cavity that couples to points of the inner surface of the shell, defining a segment that connects the unsupported contour to the lattice, and an information storage device for storing executable instructions that in response to execution by the processor cause the apparatus to perform those steps.
In the same field of endeavor, an apparatus for designing a support in a rapid prototype production, Eggers teaches that the apparatus comprises a computing device having a processor and a memory (Pa [0026]) which includes non-volatile read/write memory (Pa [0090]), and a control program 1517, comprising code segments, that resides within computer memory storage 1516 contains instructions that when executed on CPU 151 allow the computer 150 to carry out the operations described with respect to any of the methods of the present invention (Pa [0037] and [0092]). Eggers further teaches that a method of generating data descriptive of a support structure for a three-dimensional object to be formed comprising the steps of: providing an object layer data descriptive describing each layer of the object, defining for each said layer of the object the region that requires support as well as a number of support points in said region that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tsai with the teachings of Eggers such that the one would define the support mesh within the inner cavity which includes the overhanging portion and define the support element to connect the support point on the shell to the support mesh in order to generate the support in the region that required support. It has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tsai with the teachings of Eggers such that the one would provide the non-volatile read/write memory including control program to contain instructions in order to execute the processor to carry out the operations.

With respect to claims 2 and 16, Tsai as applied to claims 1 and 15 above teaches that defining the shell includes offsetting the outer surface of the three-dimensional article inwardly to define the inner surface of the shell (Fig. 5A).

With respect to claim 3, Eggers as applied in the combination regarding claim 1 above further teaches that the lattice is a repeating arrangement of unit cells that are individually one of cubic, hexagonal, rhombohedral, triclinic, monoclinic, tetrahedral, and shortened tetrahedral (Figs. 7a, 7b, 8, 12 and 13; “the mesh is built in the shape of standing walls in a rhombus pattern and connected to one another according to a grid. Other patterns such as e.g. described in U.S. Pat. No. 5,595,703 may also be used.”, Pa [0071]).

With respect to claims 4 and 17, Eggers as applied in the combination regarding claims 1 and 15 above teaches that identifying the unsupported contour includes slicing at least a portion of the shell into contours and identifying contours not intersecting with the lattice (“providing an object layer data descriptive describing each layer of the object, defining for each said layer of the object the region that requires support as well as a number of support points in said region that are to be connected to the support”, Pa [0014]).

With respect to claims 5 and 18, Eggers as applied in the combination regarding claims 1 and 15 above teaches that defining a segment includes arraying at least one point upon the unsupported contour and then coupling the point to the lattice (“defining for each said layer of the object the region that requires support as well as a number of support points in said region that are to be connected to the support… connecting said support points of said object to said support mesh”, Pa [0014]).

With respect to claims 6 and 19, Tsai as applied to claims 1 and 15 above teaches that defining the segment includes defining a contour point upon the unsupported contour (“the processor 130 generates the at least one second support point on the first sliced object L1 according to the locations of the second reference points SP4_4, SP4_5, and SP4_6.”, Pa [0037]), and Eggers as applied in the combination regarding above further teaches defining a lattice point upon the lattice which is approximately the closest point upon the lattice to the contour point such that the segment defines an angle of 45 degrees or less relative to a vertical direction (“the object is attached to the support mesh by connecting each support point of the object to the closest node of the support mesh by means of what is referred to as a “connection” edge. Preferably, support points are only connected to closest boundary nodes. Due to the nature of the rapid prototyping building process, only downward oriented connections to the mesh are considered”, Pa [0074]).

With respect to claims 7 and 20, Eggers as applied in the combination regarding claims 1 and 15 above teaches that the lattice is formed by lattice segments that are individually defined by a pair of crossed sheets (Fig. 14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742